Citation Nr: 0901431	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-44 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of zero 
percent for malaria.  

3.  Entitlement to service connection for a disability 
manifested by adrenal insufficiency.  

4.  Entitlement to service connection for a disability 
manifested by multiple viral antibody elements.     

5.  Entitlement to service connection for peripheral 
neuropathy.     

6.  Entitlement to service connection for an allergy due to 
penicillin.   

7.  Entitlement to service connection for a cervical spine 
disability.      

8.  Entitlement to service connection for sleep apnea.      

9.  Entitlement to service connection for sinusitis.   

10.  Entitlement to service connection for a respiratory 
disorder.   

11.  Entitlement to service connection for basal cell 
carcinoma.   

12.  Entitlement to service connection for bilateral hearing 
loss.       

13.  Entitlement to service connection for tinnitus.     

14.  Entitlement to service connection for an intestinal 
disability.  

15.  Entitlement to service connection for chronic fatigue 
syndrome.  

16.  Entitlement to service connection for fibromyalgia.  

17.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968 with an additional 4 months and 4 days of unverified 
service.  The service personnel records show that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, 
Vietnam Service Medal, and Vietnam Campaign Medal.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2003 
and August 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which denied 
entitlement to service connection for an intestinal disorder, 
a cervical spine disorder, peripheral neuropathy, chronic 
fatigue syndrome, fibromyalgia, a disability due to an 
allergy to penicillin, sleep apnea, sinusitis, a respiratory 
disorder, basal cell carcinoma, a disability manifested by 
adrenal insufficiency, a disability manifested by viral 
antibodies, bilateral hearing loss, and tinnitus.  The rating 
decision also denied entitlement to an increased compensable 
rating for malaria.  Service connection for PTSD was granted 
and rated as 30 percent disabling.   

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

At the hearing before the Board in May 2008, the veteran 
stated that his claim for service connection for exposure to 
toxins (lead, mercury, and cadmium) was separate from the 
issue of entitlement to service connection chronic fatigue 
syndrome.  This issue is referred to the RO for appropriate 
action.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, an intestinal disability, cervical 
spine disability, and chronic fatigue syndrome are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to July 16, 2006, the PTSD was principally 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
mild dysthymic mood, anhedonia, sleep disturbance, 
irritability, moderate social impairment, and mild to 
moderate occupational impairment with a Global Assessment of 
Functioning (GAF) score ranging from 55 to 60; there was no 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing effective work and social relationships.  

2.  From July 16, 2006, the service-connected PTSD is 
principally manifested by occupational and social impairment 
with reduced reliability as shown by a predominant GAF score 
of 45 and symptoms of depressed mood, difficulty sleeping, 
flashbacks, startle response, hypervigilence, and difficulty 
establishing effective work and social relationships; there 
is no evidence of deficiencies in the areas such as family, 
thinking, school or judgment due to the PTSD.    

3.  The service-connected malaria is not active and manifests 
no residuals. 

4.  There is no competent evidence of a disability manifested 
by adrenal insufficiency.  

5.  There is no competent evidence of a disability manifested 
by multiple viral antibody elements.   

6.  There is no current diagnosis of peripheral neuropathy.    

7.  There is no competent evidence of a disability manifested 
by an allergy due to penicillin.   
  
8.  Sleep apnea was detected many years after service and 
there is no probative evidence of record which establishes 
that the current sleep apnea is related to service.   

9.  Sinusitis was detected many years after service and there 
is no probative evidence of record which establishes that the 
current sinusitis is related to service.    

10.  The pectus excavatum deformity of the chest existed 
prior to service and there is no competent evidence that the 
pectus excavatum deformity increased in severity during 
service.

11.  The veteran does not have a current respiratory disorder 
other than the pectus excavatum deformity and his current 
pulmonary changes including the prominence of the 
bronchovascular pattern and prominance of the pulmonary 
interstitium are consistent with the veteran's history of 
smoking.   

12.  Fibromyalgia was detected many years after service and 
there is no probative evidence of record which establishes 
that the current fibromyalgia is related to service.   

13.  Basal cell carcinoma was detected many years after 
service and there is no probative evidence of record which 
establishes that the current basal cell carcinoma is related 
to service.                

14.  An October 1968 rating decision denied entitlement to 
service connection for a back disability on the basis that 
there was no current diagnosis of a back disability.  The 
veteran was notified of this decision and he did not file an 
appeal.   

15.  Evidence received since the October 1968 rating decision 
is not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disability 
when this evidence is considered by itself or in connection 
with the evidence previously assembled.       


CONCLUSIONS OF LAW

1.  Prior to July 16, 2006, the criteria for an initial 
disability evaluation in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).   

2.  From July 16, 2006, the criteria for a 50 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).   

3.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88, 
4.88b, Diagnostic Code 6304 (2008). 

4.  A disability manifested by adrenal insufficiency was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 

5.  A disability manifested by multiple viral antibody 
elements was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 

6.  Peripheral neuropathy was not incurred in or aggravated 
by active service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

7.  A disability manifested by an allergy to penicillin was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

8.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 

9.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 

10.  A respiratory disorder to include pectus excavatum was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008). 

11.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 

12.  Basal cell carcinoma was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 

13.  The October 1968 rating decision is final, and evidence 
added to the record since the October 1968 rating decision is 
not new and material; thus, the claim of entitlement to 
service connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial disability evaluation in excess 
of 30 percent for PTSD.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The rating criteria for rating mental disorders, in pertinent 
part, read as follows:

A 100 percent rating is warranted for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Board finds that prior to July 16, 2006, the medical 
evidence establishes that the service-connected PTSD more 
closely approximates the criteria for a 30 percent rating 
which is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: dysthymic 
mood, anhedonia, sleep disturbance, irritability and moderate 
social impairment.  

The October 9, 2002 VA psychiatric examination report 
indicates that the veteran had a mild dysthymic mood, 
anhedonia, sleep disturbance, and irritability.  The report 
indicates that the veteran's GAF scores ranged from 55 to 60 
which is indicative of mild to moderate symptoms.  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The VA examiner indicated that the veteran 
had moderate social impairment and mild to moderate 
impairment occupational functioning.  Mental status 
examination indicates that the veteran had normal speech.  
His expressed cognitions were well organized and directed 
appropriately to topic.  There were no hallucinations or 
looseness of associations.  

The evidence of record shows that on October 15, 2002, the 
veteran underwent an initial mental health assessment.  The 
veteran reported having intrusive and vivid images of combat 
experiences, combat-related dreams, diminished interest in 
activities, feeling of detachment from others, difficulty 
sleeping, irritability with occasional anger outbursts, 
hypervigilence, and exaggerated startle response.  Mental 
status examination revealed that the veteran's affect was 
blunted, restricted, and constricted.  Speech was normal.  
There were no auditory, visual, tactile, or olfactory 
hallucinations.  There were no delusions, obsessions, or 
suicidal or homicidal ideations.  Insight and judgment were 
fair.  The Axis I diagnosis was PTSD, chronic, and depressive 
disorder, not otherwise specified.  The veteran's GAF score 
was 50 which is indicative of serious symptoms or serious 
impairment in social, occupational or school functioning.  
DSM-IV.  The Board notes that even though the VA psychologist 
assigned a GAF score of 50, the psychologist assessed the 
severity of the PTSD symptoms and determined that the 
severity of the veteran's PTSD symptoms was low to moderate.  

The VA treatment records show that the veteran began group 
therapy for PTSD in February 2003.  VA treatment records 
dated in May 2003 indicate that the veteran was started on 
medication for his PTSD.  He reported having depressed mood, 
anhedonia, poor concentration, and sleep and appetite 
disturbance.  An August 2004 VA treatment record reflects a 
diagnosis of chronic PTSD, insight improving, symptoms 
unchanged.  An October 4, 2004 VA treatment record notes that 
the veteran's GAF score was 40, but there is no discussion of 
his symptoms or how the symptoms changed.  The record 
indicates that this was a telephone contact regarding the 
veteran's sleep apnea.  An October 2004 VA treatment record 
dated two days later indicates that the veteran's major 
concerns were low energy, ear blockage, and fuzzy vision.  
The psychiatrist noted that the veteran related to physical 
symptoms, not emotions.  The assessment was chronic PTSD, 
insight improving, symptoms unchanged.  A December 2004 VA 
mental health treatment record notes that the veteran's group 
was coming to a close.  The treatment record indicates that 
mental status examination revealed no significant 
abnormalities and the veteran was in no apparent distress.  
In January 2005, the veteran's group therapy was terminated.  
An April 2005 VA mental health treatment record indicates 
that mental status examination revealed mild dysphoria and 
blunted affect.  The veteran denied suicidal ideation.  A 
June 2005 VA mental health treatment record indicates that 
the veteran reported having increased depression, and no 
energy.  It was noted that the veteran's non-service 
connected major depressive episode was severe.  The veteran's 
medications were adjusted.  A VA mental health treatment 
record dated in July 2005 indicates that the veteran was 
tolerating the new medication without difficulty.  He 
reported having increased energy and improved mood.  It was 
noted that the major depressive episode was improved with the 
addition of medication.   

The Board finds that this evidence shows that prior to July 
16, 2006, the veteran had occupational and social impairment 
due to the PTSD with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The evidence for this time period shows that the 
veteran's symptoms caused mild to moderate occupational and 
social impairment and caused some difficulty or moderate 
difficulty in social or occupational functioning.  

The Board finds that there is no competent evidence of PTSD 
causing more than mild to moderate symptoms and impairment 
until July 16, 2006.  The medical evidence of record shows 
that from July 16, 2006, the criteria for a 50 percent 
disability evaluation for PTSD have been met.  In determining 
whether the veteran meets the criteria for a 50 percent 
evaluation, the Board must consider whether the service-
connected PTSD causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

Upon VA examination on July 16, 2006, the examiner indicates 
that the veteran's diagnosis was adjustment disorder with 
depressed mood, chronic.  The examiner noted that this 
diagnosis was a progression of the PTSD.  The examiner 
concluded that the veteran had serious symptoms and a GAF 
score of 45.  The examiner indicated that the veteran had 
difficulty establishing family and work relationships.  He 
had near continuous depressed mood, and mild memory 
impairment.  The veteran had appropriate thought processes 
and his judgment was not impaired.  

An October 2007 VA psychiatric examination report indicates 
that the veteran had the following symptoms: depressed mood, 
difficulty sleeping, flashbacks, recurrent memories, startle 
response, and hypervigilence.  Mental status examination 
revealed that the veteran was quite depressed and his affect 
was sad.  The diagnosis was PTSD chronic; dysthymia; and 
alcohol abuse.  The examiner noted that the dysthymia was a 
progression of the primary diagnosis.  The current GAF score 
was 45.  The examiner indicated that the veteran had 
difficulty maintaining effective social and work 
relationships.  He was able to maintain family role 
functioning and he was still able to have a good relationship 
with his present wife and children.  He appeared to have 
problems understanding simple and complex commands.  

The Board finds that a 50 percent rating is warranted from 
July 16, 2006, since the medical evidence shows that the 
veteran's service-connected PTSD had increased in severity 
from this date.  The records shows that from July 16, 2006, 
the veteran's PTSD caused serious social and occupation 
impairment and he had a consistent GAF score of 45, which is 
indicative of serious impairment in occupational or social 
functioning.  The evidence cited above shows that the 
veteran's PTSD caused serious impairment with reduced 
reliability and productivity due to symptoms such as 
depressed mood, sad affect, mild memory impairment, 
disturbance of mood and motivation and difficulty maintaining 
effective social and work relationships.  See the VA 
examination reports dated in July 2006 and October 2007.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Board finds that the veteran does not have deficiencies 
in most of those areas.  The October 2007 VA examination 
report indicates that the veteran did not have deficiencies 
with his family.  There is no evidence of deficiencies in 
judgment or thinking.  See the VA examination reports dated 
in July 2006 and October 2007.  

Although the medical evidence of record shows that the 
veteran has a depressed mood and deficiencies in work, the 
criteria for a rating higher than 50 percent still are not 
met.  See the VA examination reports dated in July 2006 and 
October 2007.  Regarding deficiencies in work, the October 
2007 VA examination report indicates that the veteran's 
chronic fatigue and tiredness prevent him from working.  The 
evidence of record shows that the veteran stopped working as 
a securities representative/investor in 1992.  The veteran 
reported that he left work in 1992 because his company wanted 
him to transfer to another city.  The veteran reported that 
he then worked with a smaller company which folded.  See the 
October 2007 VA examination report.  It is not entirely clear 
that the veteran is unable to work due to PTSD or that he 
stopped working in 1992 due to PTSD.  However, the Board does 
concede that the PTSD does cause serious occupational 
impairment, which can be considered to be a deficiency in 
work.  There is no evidence of any deficiencies in schooling 
or that the veteran attended school since 1969.   

There is no evidence that the veteran is unable to establish 
or maintain effective relationships.  As noted above, the 
medical evidence shows that the veteran has difficulty 
establishing effective work and social relationships, not an 
inability to establish such relationships.  See the July 2006 
and October 2007 VA examination reports.  The evidence of 
record shows that the veteran has a relationship with his 
wife and children and he does have some friends.    

In sum, the veteran has deficiencies in only two of the six 
areas listed in the criteria for a 70 percent evaluation.  
Accordingly, the Board finds that he does not have 
deficiencies in most areas, and that the criteria for a 70 
percent evaluation are not met.  Further, there is no 
evidence of total occupational and social impairment to 
warrant the assignment of a 100 percent rating.  

The symptomatology attributable to the service-connected PTSD 
more nearly approximates the criteria for a 30 percent 
evaluation under the rating schedule for evaluation of mental 
disorders prior to July 16, 2006, and approximates the 
criteria for a 50 percent evaluation under the rating 
schedule for evaluation of mental disorders from July 16, 
2006.  38 C.F.R. § 4.7.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an initial disability evaluation in excess of 30 percent 
for the service-connected PTSD prior to July 16, 2006, and 
the appeal is denied to that extent.  The evidence of record 
does support the grant of a 50 percent rating but no higher 
for the PTSD from July 16, 2006, and the appeal is granted to 
that extent.    

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected PTSD has 
resulted in frequent hospitalizations or caused marked 
interference with his employment (i.e., beyond that already 
contemplated in the assigned evaluation).  The veteran has 
not been hospitalized for the PTSD.  The PTSD does cause 
moderate to serious occupational impairment.  The currently 
assigned 50 percent disability evaluation for the PTSD is an 
acknowledgment on the part of VA that some interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  However, there is no evidence of 
marked interference in this case.

There is no evidence that the service-connected PTSD presents 
an unusual or exceptional disability picture.  The Board 
finds that the veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  The veteran's symptoms are 
normal manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
addressed.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). 



II.  Entitlement to a disability evaluation in excess of zero 
percent for malaria.  

Legal Criteria

Diagnostic Code 6304, malaria, provides a 100 percent rating 
for malaria as an active disease process.  The Note provides 
that the diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  For malaria 
which is no longer active, the veteran is to be rated based 
on any residuals such as liver or spleen damage.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for malaria under 
Diagnostic Code 6304.  The record does not demonstrate that 
the veteran has active malaria.  The medical evidence 
establishes that the malaria is inactive and did not cause 
any residual disability.  A November 2001 medical record from 
the Polyclinic indicates that blood work revealed no liver 
function or kidney abnormalities.  The October 2002 VA 
examination report indicates upon examination, the abdomen 
was nontender without hepatosplenomegaly.  There were no 
palpable organs or masses.  The diagnosis was history of 
malaria with recurrent symptomatology.  The Board notes that 
the VA examination report does not specify what recurrent 
symptomatology is caused by the malaria.  The veteran was 
afforded another VA examination in September 2007.  The 
examination report indicates that the veteran had no current 
symptoms due to malaria.  The malaria smear test results was 
within normal limits.  The diagnosis was malaria, non active 
at this time.  The veteran reported that he had episodes of 
chills, shivering, fatigue, leg aches, and knee pain; he has 
had these episodes 12 times in the last 40 years.  The 
examiner noted that the veteran had subjective chills and 
objectively, he was normal at this time.  The examiner 
further noted that there was no evidence of malnutrition, 
vitamin deficiency, or infection.  Examination of the abdomen 
showed that there was no tenderness.  The liver and spleen 
were not palpable.  Bowel sounds were normal.  There is no 
medical evidence of liver or spleen damage.  

The Board notes that, under Diagnostic Code 6304, relapses of 
malaria must be confirmed by the presence of malarial 
parasites in blood smears.  In the present case, no such 
parasites were identified.  Further, recent medical records 
are negative for any current disability attributable to the 
veteran's malaria.  In the absence of any current residual 
disability, a compensable rating is not warranted under 
Diagnostic Code 6304.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
malaria, as the malaria is currently inactive and no current 
residual disability has been demonstrated.  Thus, entitlement 
to a compensable rating is denied.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected malaria has 
resulted in frequent hospitalizations or has markedly 
interfered with his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).





III.  Entitlement to service connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a neurological disease, arthritis, or malignant 
tumor became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service- 
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

Entitlement to service connection for a disability manifested 
by adrenal insufficiency.  

The veteran asserts that he has a disability manifested by 
adrenal insufficiency.  Essentially, service connection may 
be granted if the evidence establishes that the claimed 
disability is related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of a current disability manifested by adrenal insufficiency.  

There is no competent evidence of a current diagnosis of a 
disability manifested by adrenal insufficiency which was 
incurred in service or is related to disease or injury in 
service.  Review of the record shows that in March 2002, 
laboratory tests shows that the veteran had subclinical 
adrenal exhaustion.  See the March 2002 treatment record by 
Dr. G.  In a May 2008 statement, Dr. G. stated that regarding 
the adrenal insufficiency, the veteran's 8 AM marker cortisol 
was below normal.  Dr. G. indicated that the 8 AM was a 
general marker for adrenal cortex strength and being low 
represented subnormal adrenal function.  Dr. G. stated that 
the veteran's results were not low enough to qualify for 
Addison's disease, but the findings could cause fatigue. 

The Board finds no proof of a present disability manifested 
by the adrenal insufficiency.  There is no medical evidence 
which establishes that the laboratory findings result in a 
diagnosed disease or disability.  The Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of adrenal insufficiency can be attributed, there is 
no basis to find an adrenal disability or disease for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

Since there is no evidence of current adrenal disability or 
disease, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied. 

Entitlement to service connection for a disability manifested 
by multiple viral antibody elements.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current disability 
manifested by multiple viral antibody elements.      

There is no competent evidence of a currently diagnosed 
disease or disability manifested by viral antibodies that is 
related to disease or injury in service.  Review of the 
record shows that there is evidence of multiple viral 
antibody elevations for the Epstein Barr virus and the human 
herpes virus 6.  See the March 2002 medical records and 
laboratory results from Dr. G.  

The Board finds no proof of a currently diagnosed disease or 
disability manifested by the viral antibodies.  The medical 
records show that the veteran has the viral antibodies but 
there is no medical evidence of a current virus.  Without a 
pathology to which the viral antibodies can be attributed, 
there is no basis to find a disability or disease for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.   

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer, 
supra.  Without competent evidence of a diagnosed disability, 
service connection for the disorder cannot be awarded.  See 
Brammer and Shedden, both supra.  A grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Since there is no evidence of a currently diagnosed disease 
or disability manifested by the viral antibodies, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for peripheral neuropathy.   

The veteran asserts that he has peripheral neuropathy related 
to his period of service.  Essentially, service connection 
may be granted if the evidence establishes that the claimed 
disability is related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of current peripheral neuropathy.      

There is no competent evidence of a current diagnosis of 
peripheral neuropathy related to disease or injury in 
service.  The medical evidence of record shows that the 
veteran had complaints of numbness and tingling in his hands 
and feet.  See the 1993 treatment record from Dr P., the May 
2000 treatment record from the pain center, and the March 
2002 treatment record from Dr. G.  However, neurological 
evaluations show that peripheral neuropathy was not detected.  
An October 2003 VA neurological evaluation indicates that 
neurological examination was normal.  An October 2004 
electromyography (EMG) indicates that there was no electro 
diagnostic evidence of radiculopathy, peripheral neuropathy, 
or ulnar neuropathy.  The Board notes that VA treatment 
records dated subsequent to the October 2004 EMG list 
peripheral neuropathy in the veteran's list of medical 
history.  For instance, in a December 2006 VA treatment 
record, the examiner listed peripheral neuropathy as a 
problem.  However, there are no objective findings of 
peripheral neuropathy upon examination and the examiner even 
noted that the veteran did not mention any worsening 
symptoms.  The Board finds that the notation of peripheral 
neuropathy in the veteran's medical history is not sufficient 
evidence of a current diagnosis especially in light of the 
specialized testing which showed normal findings.  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (medical 
history recorded by the examiner of the veteran, is not 
competent medical evidence of a diagnosis).

The Board finds no proof of a current diagnosis of peripheral 
neuropathy.  The medical records show that the veteran has 
complaints of numbness and tingling in the hands and feet but 
there is no evidence that the veteran has peripheral 
neuropathy and in fact, peripheral neuropathy was ruled out.  
The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms of tingling and numbness can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer, 
supra.  Without competent evidence of a diagnosed disability, 
service connection for the disorder cannot be awarded.  See 
Brammer, supra; Shedden, supra.  

Since there is no evidence of a current diagnosis of 
peripheral neuropathy, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim is denied.

Entitlement to service connection for a disability due to an 
allergy to penicillin.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current disability 
due to an allergy to penicillin.    

The veteran asserts that he has a disability due to an 
allergy to penicillin.  Review of the record shows that in 
service in May 1967, the veteran was treated with penicillin 
and it was determined that he had an allergic reaction to the 
penicillin.  There is no competent evidence of a currently 
diagnosed disease or disability due to the allergic reaction.  
"In the absence of proof of a present disability, there can 
be no valid claim."  Brammer, supra.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; Shedden, 
supra.  

Since there is no evidence of a currently diagnosed disease 
or disability due to the allergic reaction to penicillin, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 



Entitlement to service connection for sleep apnea.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of sleep apnea.  

Review of the record shows that the veteran has a diagnosis 
of sleep apnea.  See the January 2000 sleep study report and 
an October 2004 VA treatment record which show diagnoses of 
obstructive sleep apnea.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of sleep apnea.  Service medical examinations 
dated in October 1966 (enlistment examination) and August 
1968 (separation examination) indicate that neurological 
examination was normal.  At the hearing before the Board in 
May 2008, the veteran stated that there were times in service 
when he was would fall asleep during the day and this would 
probably not be documented in the record. 

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current sleep apnea 
is related to a disease or injury that occurred in service.  
The question is whether the evidence is at least in equipoise 
as to whether the veteran currently has sleep apnea that is 
related to service.  The Board finds that the evidence is not 
in equipoise but preponderates against the claim.  

The medical evidence of record shows that the sleep apnea was 
first diagnosed in the mid 1990's, almost 25 years after 
service separation.  An October 1995 treatment record shows a 
diagnosis of sleep apnea.  The veteran underwent a sleep 
study in January 1999 and the results showed that he was at 
high risk for obstructive sleep apnea.  The veteran's 
significant other reported to the examiner that the veteran 
had loud snoring for about 15 years and apnea in the past 
seven years.  A January 2000 sleep study demonstrated 
obstructive sleep apnea.   

The first evidence of complaints or symptoms of sleep apnea 
was in the mid 1980's based upon the report of the veteran's 
significant other that the veteran had loud snoring for 15 
years.  A layperson is competent to report observable 
symptoms such as snoring.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Even if the Board considers the testimony of the 
significant other, this evidence only shows that the veteran 
had symptoms of sleep apnea since the mid 1980's, which is 
almost 20 years after service separation.  This evidence is 
not sufficient to relate the sleep apnea to the period of 
service.  

There is no competent evidence which establishes that the 
sleep apnea is medically related to the veteran's period of 
service.  The Board cannot ignore the fact that there were no 
objective findings of sleep apnea in service and there is no 
evidence of sleep apnea until almost 20 years after 
discharge.  There is no competent evidence of any symptoms of 
sleep apnea from the date of discharge until the mid 1980's.  
For these reasons, the Board finds that service connection 
for sleep apnea is not warranted on the basis of continuity 
of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current sleep apnea was incurred during service, or is 
related to an in-service injury or trauma.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for sleep 
apnea is not warranted.

Entitlement to service connection for sinusitis.    

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of current sinusitis.     

Review of the record shows that the veteran has diagnoses of 
sinusitis.  See the VA treatment records dated in October 
2001 (MRI findings), March 2002, and April 2004.  A March 
2003 Agent Orange examination report indicates that the 
veteran had intermittent sinus infections which required 
antibiotics.  

With respect to Hickson element (2), service treatment 
records reveal no record of findings, treatment, or diagnosis 
of sinusitis.  There is evidence of treatment for upper 
respiratory infections in January 1967 and May 1967.  Service 
medical examinations dated in October 1966 (enlistment 
examination) and August 1968 (separation examination) do not 
show a diagnosis of sinusitis.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the sinusitis is related 
to a disease or injury that occurred in service.  The Board 
finds that the evidence is not in equipoise, but 
preponderates against the claim.  

There is no competent evidence which establishes that the 
sinusitis is medically related to the veteran's period of 
service.  There is no medical evidence of a relationship 
between the sinusitis and the veteran's upper respiratory 
disorder in service.  The veteran asserts that after service, 
he was first treated for sinusitis in 1974 by Dr B.  The 
Board notes that the RO attempted to obtain the treatment 
records from Dr. B. but such attempts were unsuccessful.  In 
any event, even if the Board concedes that the veteran was 
treated for sinusitis in 1974, that is almost six years after 
service separation.  There is no other evidence of treatment 
or diagnosis of sinusitis until 2001.  The Board notes that 
this lengthy period with no evidence of pertinent diagnosis 
or treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that there 
is no competent evidence of a continuity of sinusitis 
symptomatology after discharge.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Board 
finds that the preponderance of the evidence establishes that 
the sinusitis first manifested many years after service and 
is not related to any disease or injury in service.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
sinusitis was incurred during service or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for sinusitis is not 
warranted.

Entitlement to service connection for a respiratory disorder.  

The medical evidence shows that the veteran has a pectus 
excavatum deformity of the chest and pulmonary findings of 
prominence of the broncovascular pattern and pulmonary 
interstitium.  See the VA treatment records and examination 
reports dated in January 1999 (chest x-ray report), March 
2000, October 2002, and March 2003.  

Regarding the findings of pectus excavatum deformity of the 
chest, service treatment records show that upon ROTC 
examination in June 1965, mild pectus excavatum deformity of 
the chest was detected.  Since this disorder was noted upon 
enlistment examination, the presumption soundness does not 
apply.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002). 

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

There is no competent evidence that the pectus excavatum 
deformity increased in severity during service.  The service 
treatment records do not reflect any complaints or treatment 
for the pectus excavatum deformity.  Service separation 
examination in August 1968 indicates that the chest x-ray 
examination was negative.  

Since there is no competent evidence that the pectus 
excavatum deformity worsened in service, the Board finds that 
presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 Vet. 
App. 204, 206-207 (1991).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder, 1 Vet. App. 207.  
In the present case, there is no competent evidence of 
worsening of the pectus excavatum in service.  The veteran 
has not met the burden of establishing aggravation of the 
preexisting pectus excavatum.  See Wagner, 370 F.3d at 1096. 

The veteran's pectus excavatum deformity pre-existed service 
and the competent and probative evidence does not establish 
that the pre-existing pectus excavatum deformity increased in 
severity during service.  The preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine 
is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, the claim is denied. 

Regarding the pulmonary findings of prominence of 
bronchovascular patterns and pulmonary interstitium, there is 
no competent evidence which attributes these findings to a 
respiratory disease or disability.  The competent evidence 
further shows that theses findings are attributed to the 
veteran's history of smoking.  See the January 1999 VA chest 
x-ray report which indicates that the minimal prominence of 
the pulmonary interstitium were likely related to smoking; 
the October 2002 VA examination report which indicates that 
the prominence of the bronchovascular pattern was consistent 
with a history of smoking; and a March 2003 Agent Orange 
examination report which notes that the veteran had pulmonary 
changes consistent with smoking.  There is no competent 
evidence which attributes the pulmonary findings to any 
disease or injury in service.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer, 
supra.  Without competent evidence of a diagnosed disability, 
service connection for the disorder cannot be awarded.  See 
Brammer, supra; Shedden, supra.  

Since there is no evidence of a currently diagnosed 
respiratory disease or disability (other than pectus 
excavatum), the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied. 

Entitlement to service connection for fibromyalgia.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of fibromyalgia.  

Review of the record shows that the veteran has a diagnosis 
of fibromyalgia.  See the October 2003 VA treatment record 
which show a diagnosis of fibromyalgia.   

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of fibromyalgia.  The October 1966 enlistment 
examination indicate that neurological examination and 
examination of the spine, upper and lower extremities were 
normal.  The August 1968 separation examination only shows 
complaints of back pain in the lumbar area.  No other muscle 
or joint pain was noted.  

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not, i.e., at least in equipoise, 
that the current fibromyalgia is related to a disease or 
injury that occurred in service.  The Board finds that the 
evidence is not in equipoise but preponderates against the 
claim.  

The medical evidence of record shows that the fibromyalgia 
was first noted in 1999, over thirty years after service 
separation.  A September 1999 VA treatment record indicates 
that examination of the musculoskeletal system revealed two 
trigger points characteristic of fibromyalgia.  A May 2001 
treatment record from Dr. B.H. shows an assessment of 
"potentially fibromyalgia."  A July 2003 VA rheumatology 
clinic consultation record indicates that the veteran had 
probable fibromyalgia.  An October 2003 VA physical therapy 
treatment record reflects a diagnosis of fibromyalgia.  

The first evidence of findings of fibromyalgia was in 1999, 
thirty years after service separation.  Such a long interval 
between service and the initial known treatment for a disease 
is, of itself, a factor against a finding that the disease is 
service-connected.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

There is no competent evidence which establishes that the 
fibromyalgia is medically related to the veteran's period of 
service.  The Board cannot ignore the fact that there were no 
objective findings of fibromyalgia in service and there is no 
evidence of fibromyalgia until 30 years after discharge from 
service.  For these reasons, the Board finds that the 
preponderance of the evidence is against the finding that the 
veteran's current fibromyalgia was incurred during service or 
is in any way related to service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for fibromyalgia is not 
warranted.




Entitlement to service connection for basal cell carcinoma.     

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current basal cell 
carcinoma.  

Review of the record shows that the veteran has diagnoses of 
basal cell carcinoma in 1997 and 2006.  The medical evidence 
shows that basal cell carcinoma was detected in 1997 and was 
removed.  In July 2003, a complete skin examination was 
unremarkable.  In 2006, basal cell carcinoma was detected 
again and removed.  See the March 2002 treatment record by 
Dr. S., the VA treatment record dated in July 2003, and the 
September 2006 VA treatment record.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of basal cell carcinoma.  Service medical 
examinations dated in October 1966 (enlistment examination) 
and August 1968 (separation examination) indicate that 
examination of the skin was normal.  

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the basal cell carcinoma 
is related to a disease or injury that occurred in service, 
or that the basal cell carcinoma was shown in the first post-
service year.  

With respect to whether a relationship can be established 
between the basal cell carcinoma and service on a presumptive 
basis, it is noted that there is no medical evidence of a 
diagnosis of basal cell carcinoma within the first post-
service year.  After service separation, the veteran 
underwent a VA dermatological examination in September 1968.  
Basal cell carcinoma was not detected.  Given the absence of 
the documentation of basal cell carcinoma in the first post-
service year, entitlement to service connection for such 
disability may not be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309

At the hearing before the Board in May 2008, the veteran 
stated that he incurred basal cell carcinoma due to exposure 
to Agent Orange in Vietnam.  The service personnel records 
show that the veteran served in Vietnam from August 1967 to 
August 1968.  The veteran served in Vietnam during the 
applicable time period as set forth in 38 U.S.C.A. § 1116, 
and is therefore presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  Significantly, however, 
there is no medical evidence that the veteran had one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).  
Basal cell carcinoma is not one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e).

In that regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

There is no competent evidence which establishes that the 
basal cell carcinoma is medically related to the veteran's 
period of service.  The veteran has theorized that the basal 
cell carcinoma is due to exposure to Agent Orange in service.  
See the veteran's testimony at the hearing before the Board 
in May 2008.  The veteran's own implied assertions that the 
basal cell carcinoma is medically related to his period of 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran, as a 
layperson, is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  While the Board is sympathetic to the veteran's 
assertions that his basal cell carcinoma is related to 
herbicide exposure, he is not qualified to render a medical 
opinion regarding the origin of a disease or disability, and 
his statements cannot serve as competent medical evidence of 
the etiology of this disability.  Further, there is no 
competent evidence that supports the veteran's theory of the 
etiology of his basal cell carcinoma.  As noted above, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  

The medical evidence against the veteran's claim consists of 
the service treatment records which establish that the 
veteran did not have basal cell carcinoma in service and 
examination of the skin after service separation in September 
1968 did not detect basal cell carcinoma.  As noted above, 
the first evidence of a diagnosis of basal cell carcinoma was 
in 1997, almost thirty years after service.  The Board notes 
that this lengthy period, almost thirty years, with no 
evidence of pertinent diagnosis or treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's basal 
cell carcinoma was incurred during service, to include on a 
presumptive basis, or is related to an in-service injury or 
trauma.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply since 
there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for basal cell carcinoma is not warranted.




IV.  Whether new and material evidence was received to reopen 
the claim for service connection for a back disability. 

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an October 1968 rating decision, the RO denied the claim 
for entitlement to service connection for a low back 
disability on the basis that there was no evidence of a low 
back disability upon examination.  The veteran was notified 
of this decision in October 1968 and he did not file an 
appeal.  Therefore, the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the October 1968 rating 
decision consisted of the veteran's service treatment records 
and VA examination reports dated in September and October 
1968.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In April 2002, the veteran filed a claim to reopen.  The 
evidence submitted since the October 1968 rating decision 
consists of VA treatment records dated from 2002 to September 
2006, private treatment records from various private health 
care providers, and the veteran's testimony at a hearing 
before the Board in May 2008.         

This evidence is not new and material.  This evidence shows 
that the veteran has complaints of back pain, stiffness, and 
back ache.  However, there is no medical evidence of a 
diagnosed back disability.  An April 1993 treatment record by 
Dr. K.P., an orthopedist, noted that the veteran had 
complaints of back pain and ache.  A treatment record by a 
chiropractor dated in 1998 indicates that the veteran had 
complaints of low back pain.  A March 1999 record by an 
acupuncturist notes that the veteran had complaints of a sore 
back.  It was noted that the veteran had old injuries of the 
low back many years ago but his back was not bothering him 
until the present.  A November 1999 record by Dr. T.W. 
indicates that the veteran noticed symptoms in his back for 
the past 10 years.  The Board finds that this evidence is not 
new because at the time of the October 1968 rating decision, 
the RO considered evidence showing that the veteran had 
complaints of back pain and back ache.  This evidence does 
not raise a reasonable possibility of substantiating the 
claim because of the lack of a current diagnosis of a back 
disability.  Therefore, this evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the October 1968 rating decision is not new and 
material, and the claim is not reopened.

V.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Regarding the service connection claims, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  The RO provided a VCAA notice letter to the 
veteran in June 2002, before the initial original 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A June 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates and his claims were 
readjudicated in the October 2006 Supplemental Statement of 
the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Regarding the claim for an increased rating for malaria, the 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2006.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for an increased rating, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim 
was readjudicated in the October 2006 and November 2007 
Supplemental Statements of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letter dated in 
June 2006 satisfied the Vazquez-Flores elements (1), (3), and 
(4).  Regarding Vazquez-Flores element (2), the diagnostic 
code for rating malaria do contain criteria that would be 
satisfied by the claimant demonstrating a noticeable 
worsening of the disability, which in this case, would be an 
increase in symptoms compatible with malaria and/or liver or 
spleen damage.  The Board also notes that there is evidence 
of actual knowledge on the part of the veteran, and other 
documentation in the claims file shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim for an increased rating for malaria.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  For 
instance, the veteran has described symptoms compatible with 
malaria.  The Board concludes that the veteran has been 
afforded appropriate notice under the VCAA. 

Regarding the application to reopen the claim for service 
connection for a low back disability, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  The RO provided a VCAA notice letter to the 
veteran in June 2006.  The letter notified the veteran of 
what information and evidence must be submitted to 
substantiate a claim to reopen and a claim for service 
connection.  The veteran was informed of what must be 
established for service connection and what is considered to 
be new and material evidence.  The June 2006 letter also 
informed the veteran of what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  The veteran was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of the claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The June 2006 letter notified the veteran that the claim had 
been previously denied in because the condition claimed was 
not shown by the evidence of record to be related to service 
or aggravated in service.  The June 2006 notice letter 
informed the veteran that in order for evidence to qualify as 
new, the evidence must be submitted to VA for the first time, 
and in order for evidence to be material, the evidence must 
pertain to the reason the claim was denied.  At the hearing 
before the Board, the undersigned Veterans Law Judge informed 
the veteran of the reason for the previous denial and what 
evidence was needed to reopen the claim.  The Board finds 
that the veteran has received proper VCAA notice for the 
claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection 
and increased ratings, and the claim to reopen, and the duty 
to assist requirements have been satisfied.  All available 
service treatment records were obtained.  VA treatment 
records dated from 2002 to September 2006 were obtained and 
associated with the claims folder.  Private treatment records 
from Dr. G., Dr. P.S. of the Pain Center, the U.W.M.C. Pain 
Center, O. Consults, Dr. T.W., Dr. F., Dr. H.L., Dr. K.S., 
Dr. H., and Dr. B.Y. of the Polyclinic have been obtained and 
associated with the claims folder.  In April 2003, the RO 
notified the veteran that they were unable to obtain his 
treatment records from Drs. M., Y., and M.  The RO sent a 
letter to Dr. B. at the address provided by the veteran and 
requested the veteran's treatment records.  The veteran had 
indicated that Dr. B. had retired and Dr. P.S. took over the 
practice.  Only records from Dr. P.S. were obtained and 
associated with the claims folder.  The Board finds that the 
RO made all reasonable efforts to obtain the private records 
identified by the veteran and any other attempts would be 
futile.  There is no identified relevant evidence that has 
not been accounted for.  

The veteran underwent VA examinations in October 2002, July 
2006, and October 2007 to obtain medical evidence as to the 
severity of the veteran's PTSD.  He underwent examinations to 
determine the severity of the malaria in October 2002 and 
September 2007.  

A VA examination to obtain a medical opinion was not 
conducted for the issues of entitlement to service connection 
for adrenal insufficiency, viral antibody elements, 
peripheral neuropathy, allergy due to penicillin, sleep 
apnea, sinusitis, respiratory disorder, and basal cell 
carcinoma.  However, such additional action is not warranted.  
In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

For the claims of service connection for adrenal 
insufficiency, viral antibody elements, and peripheral 
neuropathy, there is no evidence of a current disability; 
evidence of an event, injury or disease in service; or any 
indication of an association between the complaints or 
symptoms and service.  The Board finds that a medical opinion 
is not necessary because there is probative evidence 
establishing that there is no current disability; there is no 
event, injury or disease in service; and there is sufficient 
competent medical evidence on file for the Board to make a 
decision on the claim.  Accordingly, a remand for the purpose 
of obtaining a medical opinion regarding whether the 
veteran's claimed disorders are etiologically related to 
service is not warranted.  38 C.F.R. § 3.159(c)(4); 
see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the claims of service connection for sleep apnea, 
sinusitis, and basal cell carcinoma, there is no indication 
of an association between the disabilities and service.  The 
Board finds that a medical opinion is not necessary because 
there is probative evidence establishing that the current 
disabilities manifested many years after service and there is 
sufficient competent medical evidence on file for the Board 
to make a decision on the claim.  Accordingly, a remand for 
the purpose of obtaining a medical opinion regarding whether 
the veteran's claimed disorders are etiologically related to 
service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells 
and McClendon, both supra.   

For the claims of service connection for a disability 
manifested by an allergy to penicillin and a respiratory 
disorder, there is no competent evidence of a current 
disability manifested by these complaints or an indication of 
an association between the disability and service.  Regarding 
the claim for service connection for pectus excavatum 
deformity of the chest, there is no evidence that this 
disability was aggravated in service.  As discussed above, 
there is no evidence at all of any worsening of this 
deformity during service and the presumption of aggravation 
does not arise.  The Board finds that a medical opinion is 
not necessary because there is sufficient competent medical 
evidence on file for the Board to make a decision on the 
claims.  Accordingly, a remand for the purpose of obtaining a 
medical opinion regarding whether the veteran's claimed 
disorders are etiologically related to service is not 
warranted.  38 C.F.R. § 3.159(c)(4); see Wells and McClendon, 
both supra.  

Regarding the claim to reopen, the Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim to reopen, and that the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  38 
C.F.R. § 3.159(c)(1)-(3).  Until a claim is reopened, VA does 
not have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As noted 
above, the RO made all reasonable effort to obtain and 
associate with the claims folder the private records 
identified by the veteran.  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for the service-connected PTSD prior to July 16, 
2006 is not warranted and the appeal is denied.

Entitlement to a 50 percent disability evaluation for PTSD 
from July 16, 2006 is warranted and the appeal is granted to 
that extent.  

Entitlement to a compensable disability evaluation for the 
service-connected malaria is not warranted and the appeal is 
denied.

Entitlement to service connection for a disability manifested 
by adrenal insufficiency is not warranted, and the appeal is 
denied. 

Entitlement to service connection for a disability manifested 
by multiple viral antibody elements is not warranted, and the 
appeal is denied. 

Entitlement to service connection for peripheral neuropathy 
is not warranted, and the appeal is denied. 
  
Entitlement to service connection for a disability due to an 
allergy to penicillin is not warranted, and the appeal is 
denied. 

Entitlement to service connection for sleep apnea is not 
warranted, and the appeal is denied. 

Entitlement to service connection for sinusitis is not 
warranted, and the appeal is denied. 

Entitlement to service connection for a respiratory disorder 
to include pectus excavatum deformity is not warranted, and 
the appeal is denied. 

Entitlement to service connection for fibromyalgia is not 
warranted, and the appeal is denied. 

Entitlement to service connection for basal cell carcinoma is 
not warranted, and the appeal is denied. 

New and material evidence has not been received and the claim 
for service connection for a back disability is not reopened.  
The appeal is denied.   





REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for hearing loss and tinnitus.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the present case, there is evidence of a current diagnosis 
of hearing loss in accordance with 38 C.F.R. § 3.385 and 
tinnitus.  See the August 2004 and April 2005 VA audiometric 
evaluations.  The veteran and his representative argue that 
the veteran's exposure to heavy combat in Vietnam led to the 
tinnitus and hearing loss.  The service personnel records 
show that the veteran was awarded the Combat Infantryman's 
Badge.  The veteran's military occupation specialty was 
infantry unit commander.  The veteran reported being exposed 
to explosions, machine guns, mortars, and helicopters.  See 
the veteran's statement dated in April 2008.  The veteran's 
statements are consistent with his circumstances of service.  
The Board accepts the veteran's statements as sufficient 
proof that the veteran was exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 
3.304(d).  The Board finds that an examination is needed to 
obtain a competent opinion as to whether the veteran 
currently has tinnitus and bilateral hearing loss that was 
incurred in service.  38 U.S.C.A. § 5103A(d).  

Regarding the claim for a cervical spine disability, the 
Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran's cervical spine 
disability was incurred in service.  38 U.S.C.A. § 5103A(d).  
There is evidence of a current cervical spine disability.  
The medical evidence shows that the veteran has multi-level 
degenerative disc disease of the cervical spine from C4 to 
C7.  See the November 1999 Magnetic Resonance Imaging, the 
August 2004 x-ray examination, and the December 2004 VA 
treatment record.  The veteran asserts that he injured his 
cervical spine while in combat in Vietnam.  See the veteran's 
testimony before the Board in May 2008.  The Board accepts 
the veteran's statements as sufficient proof that the veteran 
injured his cervical spine in combat in service.  38 U.S.C.A. 
§ 1154(b); see also 38 C.F.R. § 3.304(d).  The Board finds 
that an examination is needed to obtain a competent opinion 
as to whether the veteran's current cervical spine disability 
was incurred in or is related to service.  38 U.S.C.A. 
§ 5103A(d).  

Regarding the claim for service connection for an intestinal 
disorder, there is evidence of a current symptoms and 
diagnosis.  VA treatment records show that the veteran 
reported having longstanding diarrhea since age 20.  See the 
October 2003 VA treatment record.  The October 2003 VA 
treatment record indicates that the examining physician noted 
that the finings may suggest celiac sprue disease and more 
tests were needed.  A December 2004 VA treatment record 
indicates that the examiner suspected that the loose stools 
were secondary to bowel function.  A December 2006 VA 
treatment record lists irritable bowel syndrome as a 
diagnosis.  In a May 2008 statement Dr. G. stated that the 
amebea histolytica and toxoplasties were at least as likely 
as not due to the veteran's exposure to the waters in 
Vietnam.  The veteran is competent to report observable 
symptoms and a continuity of symptomatology.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board finds that an examination is 
needed to obtain a medical opinion to clarify the veteran's 
current intestinal disability, if any, and whether any 
current intestinal disability was incurred in or is related 
to service.  38 U.S.C.A. § 5103A(d).  

Regarding service connection for chronic fatigue syndrome, 
the Board finds that a medical examination is necessary.  
Review of the record shows that the veteran has current 
symptoms of fatigue.  See the March 2000 private medical 
record by Dr. S., the March 2002 ENT consultation report, an 
April 2002 consultation report by an internist, Dr. H., the 
records from the P. Clinic dated in November 2001, and the 
October 2002 VA examination report.  An August 2000 pain 
clinic treatment record indicates that the veteran had a 
constellation of symptoms which suggest chronic fatigue 
syndrome.  A May 2001 record by Dr. H. notes that the veteran 
had fatigability, rather global, potential chronic fatigue 
syndrome.  A July 2003 VA rheumatology consultation treatment 
record indicates that the veteran reported having symptoms of 
fatigue since the 1970's.  The veteran is competent to report 
observable symptoms and a continuity of symptomatology.  
Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board finds that an 
examination is needed to obtain a competent opinion to 
clarify whether the veteran has chronic fatigue syndrome or a 
disability manifested by chronic fatigue and whether any such 
disability was incurred in or is related to service.  
38 U.S.C.A. § 5103A(d).  

There is also medical evidence which shows that the service-
connected PTSD may contribute to fatigue.  An October 2003 VA 
neurologic consultation treatment record indicates that it 
was likely that the fatigue was multifactorial and such 
factors included sleep apnea, deconditioning, and depression.  
A March 2004 VA rehabilitation services consultation report 
indicates that the chronic fatigue was multi-factorial 
including fibromyalgia, PTSD, and poor sleep.  

Secondary service connection is granted where a service 
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (in effect prior to and from October 
10, 2006).  Thus, the Board finds that a medical opinion as 
to whether the service-connected PTSD causes or aggravates 
his chronic fatigue syndrome.  

Review of the record shows that the veteran is treated at the 
VA medical facility at the Puget Sound VA healthcare system 
and the Seattle VA healthcare system.  Associated with the 
file are the veteran's VA treatment records dated from 2002 
to September 2006  The RO should obtain the veteran's VA 
treatment records from these facilities dated from September 
2006.  VA has a duty to seek these records.  38 U.S.C.A. § 
5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for and associate 
with the claims file any VA treatment 
records dated from September 2006 showing 
treatment for the hearing loss, tinnitus, 
intestinal disability, cervical spine 
disability, and chronic fatigue syndrome 
from the VA healthcare system in Puget 
Sound and Seattle.   

2.  Schedule the veteran for an 
examination to determine the etiology and 
date of onset of any current tinnitus and 
bilateral hearing loss.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
tinnitus and bilateral hearing loss are 
related to any disease or injury in 
service including the acoustic trauma the 
veteran sustained in combat in service.  
The examiner should provide a rationale 
for all conclusions.

3.  Schedule the veteran for an 
examination to determine the etiology and 
date of onset of any current cervical 
spine disorder.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the cervical spine 
disability first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

4.  Schedule the veteran for an 
examination to determine the etiology and 
date of onset of any current intestinal 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current intestinal 
disability first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

5.  Schedule the veteran for an 
examination to determine the etiology and 
date of onset of any current disability 
manifested by chronic fatigue syndrome.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

The examiner should report all current 
diagnoses and specify whether there is 
evidence to support a diagnosis of 
chronic fatigue syndrome.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current disability manifested by chronic 
fatigue, if any, first manifested during 
the veteran's period of service or is 
medically related to disease or injury in 
service.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current chronic fatigue disability is 
caused or aggravated by the service-
connected PTSD.  If the examiner finds 
that the chronic fatigue disability, if 
any, is aggravated by a service-connected 
disability, the examiner should indicate 
the degree of disability of the chronic 
fatigue disability before it was 
aggravated and the current degree of 
disability of chronic fatigue disability.  
The examiner should provide a rationale 
for all conclusions.  (The examiner 
should be aware that aggravation of a 
disability requires that the disability 
underwent a permanent increase of the 
severity of the underlying pathology of 
the condition, as opposed to a temporary 
exacerbation or intermittent flare-up of 
the associated symptoms.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).  The 
examiner should provide a rationale for 
the opinion.

6.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


